Stolz, Judge.
In this interlocutory appeal granted prior to the effective date of Ga. L. 1975, p. 757 (amending Ga. L. 1965, p. 18; Code Ann. § 6-701), a review of the record reveals that a loan was made to Greenwood Homes, Inc., and the money deposited in Greenwood’s account. All payments prior to the final pay-off on the note were made by Greenwood. However, the note given to Republic Land & Investment Corp. for the loan was signed by Greenwood and appellant Smith and secured in part by appellant Smith’s property. From these facts alone, we cannot say that there was no conflict in the evidence as to Smith’s status as co-maker or accommodation party on the note, or that it was error to deny Smith’s motion for summary judgment.

Judgment affirmed.


Deen, P. J., and Evans, J., concur.